DETAILED ACTION
Applicant’s amendment and arguments filed June 2, 2022 is acknowledged.
Applicant’s filed terminal disclaimer has overcome the previous non-statutory double patenting rejection.
Claims 1-20 have been amended.
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s arguments, filed June 2, 2022, with respect to the previous rejection(s) based on the combination of Dalal and Badt have been fully considered and are persuasive, illustrating how the claims, as presently amended, distinguish from each of the cited references and their proposed combinations.  Therefore, the rejection has been withdrawn, and the claims are allowed over the prior art of record.
The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, transmitting a path MTU probe trailer packet having an IP datagram length smaller than the current MTU probing value; receiving a first path MTU received probe packet having an IP datagram length the same as the current MTU probing value, incrementing the current minimum MTU probing value and increasing the current MTU probing value to an average of the current minimum MTU probing value and the maximum MTU probing value; and using, by the sending APN appliance, the current MTU probing value to probe the WAN conduit for an MTU equal to or greater than the current MTU probing value, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim.  See the Notice of Allowance dated July 10, 2020 in parent application 16/046,680.  The same reasoning applies to claim 12.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 15, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477